Citation Nr: 0110962	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which denied a request to reopen a claim of service 
connection for a psychiatric disability.

In the March 1999 statement of the case, the RO found that 
the veteran had submitted new and material evidence to 
warrant the reopening of his claim of service connection for 
a psychiatric disability.  The United States Court of Appeals 
for Veterans Claims has held that the Board is under a legal 
duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
issue on appeal is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for a psychiatric disability in August 1977; the veteran was 
notified of this decision in September 1977 and he did not 
file an appeal.

2.  Additional evidence submitted since the August 1977 
decision bears directly on the issue of whether the veteran 
has a psychiatric disability which is of service origin, and 
is so significant that it must be considered to fairly decide 
the merits of the claim.



CONCLUSION OF LAW

Evidence received since the RO's August 1977 denial of the 
claim of service connection for a psychiatric disability is 
new and material, and the claim for such benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(1991); 38 C.F.R. §§ 3.307, 3.309.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
This definition of new and material evidence has been 
endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Factual Background.  The veteran's service medical records do 
not show that he was treated for a psychiatric disability 
during his period of military service.

A VA hospital report shows that the veteran was hospitalized 
for sixteen days in May 1976 because of his bizarre behavior.  
The diagnosis at discharge was toxic psychosis.

VA hospital records show that the veteran was diagnosed as 
having paranoid schizophrenia in July 1977.

In an August 1977 rating decision, the RO denied service 
connection for a psychiatric disability.  In denying service 
connection, the RO held that the evidence did not show that 
the veteran had paranoid schizophrenia until his 
hospitalization in 1977.  The RO also noted that the evidence 
did not show that the veteran's psychiatric disability was 
incurred or aggravated during his military service.

Relevant evidence added to the record since the August 1977 
decision includes the following:

In a May 1976 letter, P. S., M.D., reported that the veteran 
suffered from delusions, auditory hallucinations, looseness 
of association and bizarre behavior.  Dr. S. also reported 
that the veteran's symptoms were not due to toxic reactions 
from drug abuse.

In a July 1977 statement in support of claim, M.F., reported 
that the veteran was very nervous and depressed after he came 
home from the Navy.

VA hospital records show that the veteran was hospitalized 
for four and a half months from June to November 1977 because 
of delusions and feelings of suspicion.  The diagnosis at 
discharge was schizophrenia in remission.

The veteran was also hospitalized for thirty-eight days from 
April to June 1980 because of his increased confusion and 
inappropriate affect.  The diagnoses at discharge were 
chronic paranoid schizophrenia and cannabis abuse.

The veteran was hospitalized for two days in October 1987 
because he had stopped using his medications.  The diagnosis 
at discharge was chronic paranoid schizophrenia.

VA outpatient treatment records shows that the veteran was 
assessed as having schizophrenia, a thought disorder and 
alcohol abuse on occasion from April 1990 to May 1991.

At his February 20001 hearing before the undersigned, the 
veteran testified that he first started to experience 
psychiatric problems shortly after his discharge from 
military service.

Analysis.  The Board finds that the veteran has presented new 
and material evidence to warrant a reopening of his claim of 
service connection for a psychiatric disability.  As reported 
earlier, the RO previously denied the veteran's claim of 
service connection for a psychiatric disability, in part, 
because the evidence did not show that he had paranoid 
schizophrenia until 1977.  Evidence submitted since that time 
includes the May 1976 letter From Dr. S., wherein he reported 
that the veteran suffered from delusions, auditory 
hallucinations, looseness of association and bizarre 
behavior, and that these symptoms were not due to toxic 
reactions from drug abuse.  Newly submitted evidence also 
includes the July 1977 statement in support of claim, wherein 
Mr. F. reported that that the veteran had been very nervous 
and depressed after he came home from the Navy.  This 
evidence undermines the basis for the RO's denial in August 
1977 because it shows that the veteran's psychiatric 
disability may have become manifest to a compensable degree 
within the one year following his separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  As such, the evidence 
received since the RO denied the veteran's claim of service 
connection for a psychiatric disability in August 1977 is new 
and material, and it must be considered in order to fairly 
decide the merits of the claim.  Thus, the veteran's claim of 
service connection for a psychiatric disability is reopened, 
and a review of the entire evidence of record is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
psychiatric disability is reopened.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.

The Board observes that the veteran has not been afforded a 
VA psychiatric examination for the purpose of determining the 
etiology and date of onset of his psychiatric disability.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that a VA psychiatric 
examination is needed to determine the etiology and date of 
onset of the veteran's psychiatric disability.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the 
Board concludes that a remand is necessary for a full and 
fair adjudication of the veteran's appeal.

The Board notes that, in a statement received in March 1998, 
the veteran indicated that he was receiving Social Security 
Administration (SSA) benefits.  At his February 20001 hearing 
before the undersigned, the veteran testified that an SSA 
doctor had placed him on 100 percent disability.  As veteran 
has reported that he is receiving SSA benefits, the Board is 
of the opinion that the SSA may have additional records which 
could be relevant to adjudication of the issue on appeal, and 
that a request should be made for these records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
psychiatric disability.  After securing 
any necessary releases, the RO should 
obtain those records not on file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a 
psychiatric examination in order to 
determine the etiology and date of onset 
of his psychiatric disability.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner should elicit a detailed history 
from the veteran of any in-service and 
post-service manifestations of his 
psychiatric disability.  Following an 
examination, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran's 
psychiatric disability had its onset 
during his military service, or whether 
it became manifest to a compensable 
degree within the one year following his 
separation from such service.  All 
opinions expressed must be accompanied by 
a rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if it is not, the RO should take 
corrective action.

5.  The RO must also review the claims 
file to ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a 
psychiatric disability on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals


